Citation Nr: 1409144	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a total abdominal hysterectomy.  


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to September 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that denied the claim currently on appeal.  


FINDING OF FACT

A low back disability did not manifest during a period of active duty service and the competent and probative evidence does not indicate an etiological relationship between any current low back disability and the Veteran's service; the evidence also does not demonstrate a medical nexus between any current low back disability and a service-connected disability.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and is not proximately due to or the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2006 and November 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

VA has a duty to assist the Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  In this case, an adequate examination was provided and treatment reports are of record.

Service Connection

The Veteran contends that her low back disability was caused by her military service, or in the alternative, aggravated by service-connected residuals of a total abdominal hysterectomy.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran claims that she has a low back disability due to service, or caused or aggravated by a service-connected total abdominal hysterectomy, that arose in-service while running in combat boots for physical training.  Service medical records show no complaints, treatment, or diagnosis of any low back disability.  

In November 1987, the Veteran was diagnosed with degenerative disc disease.  A July 1989 operation report for a diskectomy shows that the Veteran reported a history of gradual onset of low back pain with symptoms into the right leg since December 1988.  In October 1989, the Veteran was diagnosed with degenerative joint disease of the lumbosacral spine.  In 1992 the Veteran had surgery for a herniated disc.  

At a September 2011 VA thoracolumbar spine examination, the Veteran complained of flare-ups that occurred three times a year for one to two weeks at a time.  During those flare-ups, the Veteran reported increased back strain, an inability to bend or stoop, and limited motion.  On physical examination, there was no evidence of radiating pain on movement, muscle spasm, guarding, or weakness.  The Veteran had a range of motion of the thoracolumbar spine to 70 degrees of flexion, 30 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees of right lateral rotation, and 30 degrees of left lateral rotation.  There was no objective evidence of painful motion.  Total range of motion was limited to 220 degrees.  There were no changes to the range of motion following repetitive motion testing.  The diagnosis was lumbosacral degenerative disc disease.  The Veteran had functional loss after repetitive use of less movement than normal and pain on movement.  There was no ankylosis or atrophy present.  Imaging studies of the thoracolumbar spine showed the 5 lumbar vertebra appeared normally aligned.  There were mild degenerative changes to L5-S1.  No acute fracture was identified, and there was no significant soft tissue abnormality identified.  There was no evidence of arthritis.  The examiner opined that it was less likely than not that the Veteran's current lumbosacral disability was a result of her service.  The rationale provided was that although the Veteran reported a back strain while in service and after service, the current disability was a result of the more significant post-service strain.  

The Veteran reported having back pain that originated in service.  However, the service medical evidence does not support that contention.  Although there are numerous reports of treatment during the Veteran's service, none of those reports include any complaint of any back problems.  The evidence shows that the earliest treatment record for back pain is a July 1989 VA treatment note, several years after the Veteran left service.  

In a November 2012 VA spine examination the Veteran reported that her back pain began in 1983 or 1984 while running in combat boots.  The Veteran stated that she had abdominal laporoscopic surgery in 1982 but she did not think that was the cause of her back pain.  She became pregnant in-service and stated that she had some back pain during the pregnancy that did not resolve after she delivered.  Post-service in 1984, she underwent a hysterectomy and she stated that affected her back pain since her back was more sore after the surgery.  She also reported that in March 1985 she was making her bed and heard a pop in her lower back and about an hour later she could hardly move.  She sought chiropractic treatment for her back pain at that time.  In June 1989 while jogging, she began to experience right leg pain and had a discectomy in 1992.  She reported that the discectomy resolved the right leg pain.  Treatment for her current back pain was massage therapy once a month, chiropractic treatments one to three times a month, and occasional use of an over-the-counter pain reliever.  She complained of flare-ups lasting one to four months.  During the flare-ups, she stated she could not do anything until she saw a chiropractor. 

On physical examination, there was no evidence of radiating pain on movement, muscle spasm, guarding, or weakness.  The Veteran had a range of motion of the thoracolumbar spine to 90 degrees of flexion, 20 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees of right lateral rotation, and 30 degrees of left lateral rotation.  There was no objective evidence of painful motion.  Total range of motion was limited to 230 degrees.  Following repetitive motion testing, she had 25 degrees of left lateral rotation.  The diagnosis was lumbosacral degenerative disc disease.  The Veteran had functional loss after repetitive use of less movement than normal and pain on movement.  There was no ankylosis or atrophy present.  The functional impact of the Veteran's thoracolumbar spine disability limited her ability to lift or carry in excess of 25 pounds and limited repetitive bending or stooping.  The examiner opined that it was less likely than not that the Veteran's current back disability was proximately due to or the result of the Veteran's service connected total abdominal hysterectomy.  The rationale provided was that the evidence of record did not show that the Veteran had any complaints of or treatment for low back pain as a result of the total abdominal hysterectomy.

In a June 2013 addendum opinion, the examiner reported that regarding aggravation, the evidence did not indicate that her current lumbar pain was aggravated by the hysterectomy, but more likely the result of the post-service injury and resulting 1992 surgery.  The examiner added that a total abdominal hysterectomy was not known to cause permanent aggravation of a low back disability.  

Although there is evidence of a currently diagnosed back disability, there is no evidence of record, other than the Veteran's own statements, linking this disability to her period of active service or to her service-connected total abdominal hysterectomy.  The Veteran is competent to say she had back pain in service and since service.  However, her statements are not competent evidence sufficient to establish the diagnosis or cause of any back disability, or a relationship to service or a service-connected disability.  Those are medical determinations requiring medical training and expertise that the Veteran is not shown to possess.  In some cases lay evidence may be competent and probative evidence of etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  The Board finds that the competent medical opinions by medical providers are more persuasive evidence.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a low back disability.

The evidence does not show competent evidence of a relationship of the Veteran's claimed low back disability to her period of active service or to a service-connected total abdominal hysterectomy.  The only medical opinions of record indicate that it was less likely than not that any low back disability was due to service or caused by or aggravated by a service-connected total abdominal hysterectomy.  The examiners provided a rationale for the opinions, and the Board finds those opinions more probative because of the medical training of the examiners.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability, to include as secondary to a total abdominal hysterectomy, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3102 (2013).  


ORDER

Entitlement to service connection for a low back disability, to include as secondary to a total abdominal hysterectomy, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


